COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00151-CV


IN RE JOHN WILLIAM HUMMEL                                            RELATOR


                                   ------------

                          ORIGINAL PROCEEDING

                                   ------------

                        MEMORANDUM OPINION1

                                   ------------

      The court has considered relator’s “Petition For Writ Of Mandamus And/Or

Prohibition” and motion for emergency stay and is of the opinion that all relief

should be denied. Accordingly, relator’s “Petition For Writ Of Mandamus And/Or

Prohibition” and motion for emergency stay are denied.


                                             PER CURIAM


PANEL: GARDNER, MCCOY, and GABRIEL, JJ.

DELIVERED: April 27, 2011




      1
      See Tex. R. App. P. 47.4, 52.8(d).